Exhibit 10.73

 

FIRST AMENDMENT TO THE

GUESS?, INC.

2004 EQUITY INCENTIVE PLAN

 

WHEREAS, Guess?, Inc. (the “Company”) maintains the Guess?, Inc. 2004 Equity
Incentive Plan (the “Plan”);

WHEREAS, pursuant to Section 18 of the Plan, the Compensation Committee of the
Board of Directors of the Company may amend the Plan at any time; and

WHEREAS, the Company wishes to amend the Plan to provide for grants of stock
units to Eligible Individuals;

NOW, THEREFORE, the Plan is hereby amended, effective May 9, 2006 as follows:

SECTION 2

DEFINITIONS

1.             The definition of “Award” in Section 2 is amended in its entirety
to read as follows:

“‘Award’ means an award made pursuant to the terms of the Plan to an Eligible
Individual (as hereinafter defined) in the form of Stock Options, Restricted
Stock Awards, Stock Units, Performance Share Awards, Performance Units, Special
Performance-Based Awards, or Stock Appreciation Rights.”

2.             Section 2 is amended by adding the following definitions:

“‘Restricted Stock Unit’ means a Stock Unit subject to such conditions on
vesting and payout as the Committee may determine.

“‘Stock Unit’ means a bookkeeping entry that serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment of
the Stock Unit grant.”

SECTION 9A

 

STOCK UNITS

 

3.             A new Section 9A is added to the Plan to read as follows:

“9A.        Stock Units.  Awards of Stock Units granted under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the Plan, as the Committee shall
deem appropriate:

--------------------------------------------------------------------------------


 

(a)           Terms and Conditions of Stock Units Generally; Award Agreement. 
The Committee may, in its discretion, (1) authorize and grant to any Eligible
Individual an Award of Stock Units, (2) credit to any Eligible Employee Stock
Units, (3) permit an Eligible Employee to irrevocably elect to defer by means of
Stock Units or receive in Stock Units all or a portion of any Award hereunder,
or (4) grant Stock Units in lieu of, in exchange for, in respect of, or in
addition to any other compensation or Award under this Plan.  The specific
terms, conditions, and provisions relating to each Stock Unit grant or election,
including the applicable vesting and payout provisions of the Stock Units and
the form of payment to be made at or following the vesting thereof, shall be set
forth in or pursuant to the applicable Award Agreement and any relevant Company
bonus, performance or other service or deferred compensation plan, in form
substantially as approved by the Committee, in each case subject to compliance
with Section 409A of the Code.

(b)           Payment of Awards.  Subject to compliance with Section 409A of the
Code, the Committee, in the applicable Award Agreement or other award agreement
or the relevant Company deferred compensation plan, may permit the Eligible
Individual to elect the form and time of payout of vested Stock Units on such
conditions or subject to such procedures as the Committee may impose, and may
permit Stock Unit offsets or other provisions for payment of any applicable
taxes that may be due on the crediting, vesting or payment in respect of the
Stock Units.

(c)           Dividend Equivalent Rights.  In its discretion, the Committee may
grant to any Eligible Individual “Dividend Equivalent Rights” concurrently with
the grant of any Award of Stock Units, on such terms as set forth by the
Committee in the applicable Award Agreement.  Dividend Equivalent Rights shall
be based on all or part of the amount of dividends declared on shares of Common
Stock and shall be credited as of dividend payment dates during the period
between the date of grant (or such later date as the Committee may set) and the
date the Award of Stock Units expires (or such earlier date as the Committee may
set), as determined by the Committee.  Dividend Equivalent Rights shall be
payable in cash or shares of Common Stock, and may be subject to such
conditions, as may be determined by the Committee.

(d)           Cancellation of Restricted Stock Units.  Unless the Committee
otherwise expressly provides, and subject to Section 14 hereof, Restricted Stock
Units that remain subject to conditions to vesting at the time of termination of
employment or service or are subject to other conditions to vesting that have
not been satisfied by the time specified in the applicable Award Agreement shall
not vest and shall be cancelled, unless the Committee otherwise provides in or
by amendment to the applicable terms of the Award.

2

--------------------------------------------------------------------------------


 

(e)           Rights as Shareholder.  A Participant shall have no rights as a
shareholder with respect to an Award of Stock Units.  Stock Units may, however,
by express provision in the applicable Award Agreement, entitle a Participant to
Dividend Equivalent Rights as provided under Section 9A(c) hereof.”

SECTION 14

 

TERMINATION OF EMPLOYMENT

 

4.             Subsections 14(a) and 14(b) are amended in their entirety to read
as follows:

“(a)         Disability or Retirement.  Except as may otherwise be provided by
the Committee in its sole discretion at the time of grant or subsequent thereto,
if a Participant’s employment with the Company and its Subsidiaries terminates
by reason of Disability or Retirement, (i) any Stock Option or Stock
Appreciation Right held by the Participant may thereafter be exercised, to the
extent it was exercisable on the date of termination, for a period (the
“Exercise Period”) of one year from the date of such Disability or Retirement or
until the expiration of the stated term of the Stock Option or Stock
Appreciation Right, whichever period is shorter, and to the extent not
exercisable on the date of termination of employment, such Stock Option or Stock
Appreciation Right shall be forfeited; provided, however, that if a Participant
terminates employment by reason of Retirement and such Participant holds an
Incentive Stock Option, the Exercise Period shall not exceed the shorter of
three months from the date of Retirement and the remainder of the stated term of
such Incentive Stock Option; provided further, however, that if the Participant
dies during the Exercise Period, any unexercised Stock Option or Stock
Appreciation Right held by such Participant may thereafter be exercised to the
extent it was exercisable on the date of Disability or Retirement, by the legal
representative of the estate or legatee of the Participant under the will of the
Participant, for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option or Stock Appreciation Right,
whichever period is shorter (or, in the case of an Incentive Stock Option, for a
period equal to the remainder of the Exercise Period), (ii) with respect to a
Restricted Stock Award, if such termination is prior to the end of any
applicable restriction period, the number of shares of Common Stock subject to
such Award which have not become vested as of the date of Disability or
Retirement shall be forfeited, (iii) with respect to a Restricted Stock Unit
Award, if such termination is prior to the end of any applicable conditions to
vesting, the number of Restricted Stock Units subject to such Award that have
not become vested as of the date of Disability or Retirement shall be forfeited
and (iv) with respect to a Performance Share Award or a Performance Unit Award,
if such termination is prior to the end of any applicable Performance Period,

3

--------------------------------------------------------------------------------


 

the number of shares of Common Stock subject to such Award which have not been
earned or the corresponding Award payment, as the case may be, as of the date of
Disability or Retirement shall be forfeited.  In determining whether to exercise
its discretion under the first sentence of this Section 14(a) with respect to an
Incentive Stock Option the Committee may consider the provisions of Section 422
of the Code.

(b)           Other Terminations.  Unless the Committee determines otherwise in
its sole discretion at the time of grant or subsequent thereto, if a
Participant’s employment with the Company and its Subsidiaries terminates for
any reason other than death, Disability or Retirement, (i) any Stock Option or
Stock Appreciation Right held by the Participant may thereafter be exercised, to
the extent it was exercisable on the date of termination, for a period of sixty
(60) days from the date of such termination of employment or until the
expiration of the stated term of such Stock Option or Stock Appreciation Right,
whichever period is shorter, and to the extent not exercisable on the date of
termination of employment, such Stock Option or Stock Appreciation Right shall
be forfeited, and (ii) with respect to a Restricted Stock Award, if such
termination is prior to the end of any applicable restriction period, the number
of shares of Common Stock subject to such Award which have not become vested as
of the date of termination shall be forfeited, (iii) with respect to a
Restricted Stock Unit Award, if such termination is prior to the end of any
applicable conditions to vesting, the number of Restricted Stock Units subject
to such Award that have not become vested as of the date of termination shall be
forfeited and (iv) with respect to a Performance Share Award or a Performance
Unit Award, if such termination is prior to the end of any applicable
Performance Period, the number of shares of Common Stock subject to such Award
which have not been earned or the corresponding Award payment, as the case may
be, as of the date of termination shall be forfeited.  In determining whether to
exercise its discretion under the first sentence of this Section 14(b) with
respect to an Incentive Stock Option, the Committee may consider the provisions
of Section 422 of the Code.”

SECTION 16

RECAPITALIZATION OR REORGANIZATION

 

6.             Subsection 16(b) is amended by adding the following sentence to
the end thereof:

 

“Notwithstanding the foregoing, in each case, no adjustment shall be made to any
Award that would subject the holder of such Award to additional tax under
Section 409A of the Code with respect to such Award.”

 

4

--------------------------------------------------------------------------------


 

SECTION 17

 

CHANGE IN CONTROL

 

5.             Section 17 is amended in its entirety to read as follows:

“Change in Control.  Subject to Section 16(c), in the event of a Change in
Control and except as the Committee (as constituted immediately prior to such
Change in Control) may otherwise determine in its sole discretion, (i) all Stock
Options or Stock Appreciation Rights then outstanding shall become fully
exercisable as of the date of the Change in Control, whether or not then
exercisable, (ii) all restrictions and conditions of all Restricted Stock Awards
then outstanding shall lapse as of the date of the Change in Control, (iii) all
restrictions and conditions of all Restricted Stock Units then outstanding shall
lapse and such Restricted Stock Units shall become payable as of the date of the
Change in Control, (iv) each other Award that is granted under this Plan shall
become payable to the holder of such Award as of the date of the Change in
Control, and (v) in the case of a Change in Control involving a merger of, or
consolidation involving, the Company in which the Company is (A) not the
surviving corporation (the “Surviving Entity”) or (B) becomes a wholly owned
subsidiary of the Surviving Entity or any Parent thereof, each outstanding Stock
Option granted under the Plan and not exercised (a “Predecessor Option”) will be
converted into an option (a “Substitute Option”) to acquire common stock of the
Surviving Entity or its Parent, which Substitute Option will have substantially
the same terms and conditions as the Predecessor Option, with appropriate
adjustments as to the number and kind of shares and exercise prices. 
Notwithstanding the foregoing, an Award shall not be accelerated and/or become
payable pursuant to this Section 17 to the extent that such acceleration and/or
payment shall cause the holder of such Award to be subjected to additional tax
under Section 409A of the Code with respect to such Award.  If the vesting of an
Award has been accelerated expressly in anticipation of an event or upon
stockholder approval of an event and the Committee later determines that the
event will not occur, the Committee may rescind the effect of the acceleration
as to any then outstanding and unexercised or otherwise unvested Awards.”

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment this 9th day of May, 2006.

 

 

 

 

 

GUESS?, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Carlos Alberini

 

 

 

 

 

 

Name: Carlos Alberini

 

 

 

 

 

 

Title: President and Chief Operating Officer

 

 

 

 

6

--------------------------------------------------------------------------------